Citation Nr: 1023936	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-12 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for allergic rhinitis, previously claimed as 
allergies and sinusitis.

3.  Entitlement to service connection for leukemia, to 
include as a result of exposure to ionizing radiation.  

4.  Entitlement to service connection for cognitive deficits 
secondary to head injury, claimed as memory loss.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for a knee disability.

7.  Entitlement to service connection for shoulder and neck 
stiffness.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Phoenix, Arizona, 
that denied the Veteran's claims.  The Veteran filed a timely 
notice of disagreement and the RO issued a statement of the 
case dated in March 2008.  The Veteran filed a substantive 
appeal same month.

In November of 2009, the Veteran testified at a hearing 
before the undersigned Acting Veterans Law Judge at the local 
regional office.  A transcript of these proceedings has been 
associated with the Veteran's claims file.  At the Veteran's 
hearing, additional evidence pertinent to the Veteran's 
claims was submitted, accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in reviewing the Veteran's claims.

In this case, the Board notes that, in a March 1992 rating 
action, the RO previously denied entitlement to service 
connection for PTSD, and allergies and sinusitis.  The 
Veteran did not file a notice of disagreement and the 
decision became final.

With respect to the current claim of entitlement to service 
connection for a lung condition, to include allergic 
rhinitis, the Board notes that when determining the scope of 
a claim, the Board must consider the claimant's description 
of the claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of that claim.  Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009).  Although VA does not maintain strict 
pleading requirements and allows for a sympathetic reading of 
claims, the sympathetic reading requirement does not obligate 
the Board to conduct an exercise in prognostication, but only 
requires that it consider all claims reasonably raised by the 
evidence.  See Talbert v. Brown, 7 Vet. App. 352, 356-357 
(1995).  

In this case, the Board notes that the Veteran's current 
claim for allergic rhinitis is based upon the same factual 
basis and symptoms as his original claim for allergies and 
sinusitis, which was denied in a March 1992 rating decision.  
As such, it is appropriate for the Board to consider this 
claim as a request to reopen the previously denied claim.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Before reaching the merits of the Veteran's claim for PTSD, 
the Board must first rule on the matter of reopening of the 
claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the 
claims to be reopened.  See Jackson v. Principi, 265 F.3d 
1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  The issue has therefore been 
styled as set forth above.  

The issues of entitlement to service connection for leukemia, 
a low back disability, a knee disability, shoulder and neck 
stiffness, hearing loss, tinnitus, and whether new and 
material evidence has been received to reopen a claim of 
service connection for allergic rhinitis, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In November 2009, prior to the promulgation of a decision 
in the appeal, VA received notification from the Veteran that 
a withdrawal was requested with respect to the claim of 
entitlement to service connection for cognitive deficits.

3.  In a March 1992 rating decision, the RO, in pertinent 
part, denied service connection for PTSD.  The Veteran did 
not file a timely notice of disagreement with respect to this 
decision and it became final

4.  Evidence received since the March 1992 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for PTSD.

5.  The record does not reflect that the Veteran engaged in 
combat with the enemy during service.

6.  The evidence of record reflects that the Veteran's 
diagnosis of PTSD has been causally or etiologically related 
to a verified stressor in service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his 
substantive appeal on the issue of entitlement to service 
connection for cognitive deficits have been met. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The March 1992 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104, 19.129, 19.192 (1991).

3.  The evidence received subsequent to the March 1992 rating 
decision is new and material; the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.303, 20.1105 (2009).

4.  PTSD was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claim.

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  An appeal 
may be withdrawn as to any or all issues involved in the 
appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. § 
20.204(a).  When raised on the record at a hearing before the 
Board, the withdrawal need not be in writing.  38 C.F.R. § 
20.204(b)(1).

On the record at the November 2009 hearing before the Board, 
the Veteran withdrew his claim of entitlement to service 
connection for cognitive deficits.  As a result, with respect 
to this issue, there remains no allegation of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal of this issue 
and it is dismissed.  38 C.F.R. § 20.204; see Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc) (Board is without the 
authority to proceed on an issue if the appellant indicates 
that consideration of that issue should cease), aff'd on 
other grounds, 39 F.3d 1574 (Fed. Cir. 1994).


II.  New and material evidence.

The Veteran contends that he is entitled to service 
connection for PTSD. 

The Veteran was denied entitlement to service connection for 
PTSD in an unappealed March 1992 RO decision. The RO 
indicated that the Veteran's claim was denied because the 
Veteran's service treatment records showed no complaint, 
treatment, or diagnosis of PTSD, and that the condition was 
not shown by evidence of record.  

The medical evidence associated with the Veteran's claims 
file since March 1992 consists of private and VA treatment 
records, and a VA examination dated in April 2006.  The 
records also contain lay statements related to his claim.  
These records indicate that the Veteran has been diagnosed 
with PTSD and that this condition has been linked to a 
traumatic event of service origin.  

Based on the foregoing, the Board finds that this evidence is 
new evidence of record and addresses an element of the 
Veteran's claim that was not present in March 1992, namely 
the presence of PTSD and a medical opinion linking this 
condition to a traumatic event in service.  This new 
evidence, when considered by itself or in conjunction with 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim and is not cumulative or redundant in nature.  The 
Board finds that the evidence is new and material and the 
claim is therefore reopened.  38 C.F.R. § 3.156(a).



III.  Service connection.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Service connection may also be granted for certain 
chronic diseases when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims (Court)'s 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
the absence of proof of a present disability, there can be no 
valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be competent medical 
or other evidence that relates a current condition to that 
symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson, supra; see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Veteran can attest to factual matters 
of which he or she had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

With respect to the claim at hand, service connection for 
PTSD requires the following three elements: [1] a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), [2] credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
Veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The 
evidence necessary to establish the occurrence of an in-
service stressor for PTSD will vary depending on whether or 
not the Veteran actually "engaged in combat with the enemy."  
Id.

If VA determines that the Veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the Veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, 
provided that the claimed stressor is "consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service."  Id.

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the Veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the Veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
Veteran's personal participation is not required; rather the 
Veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran contends that his current diagnosis of PTSD is 
related to stressors that he experienced while serving on 
active duty.  First, the Veteran testified before the Board 
that in 1961, during paramedic training in San Antonio, 
Texas, he was assaulted by a fellow serviceman while he 
slept.  The Veteran reported that around midnight when he was 
asleep, this fellow serviceman started beating him severely, 
kicking and punching him in the left side of the head, neck, 
shoulder, and back.  The Veteran stated that the other 
soldier wore boots and that he sustained a broken nose and 
concussion in the attack.  The Veteran reported that the 
attacking man apparently reported that he "hated Yankees."  
The Veteran stated that he did not go to sick call after this 
incident, since he did not want to appear to be trying to get 
out of KP duty.  Second, the Veteran reported that he worked 
in a hospital in France during service, including on the 
nursery ward.  He reported that many of the babies born in 
the nursery when he was there died and that it was his 
responsibility to prepare some of these babies for burial.  

Because there is no evidence of engagement in combat, the 
Veteran's statements must be corroborated.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); see also Moreau, supra.  
In this case, the Veteran's service personnel records and 
service treatment records do not indicate that the Veteran 
suffered an assault in 1961, but these records do indicate 
that the Veteran was assigned to the 28th Gen Hosp, APO 219, 
and that he received a letter of commendation from the Chief, 
Pediatric Service, 28th GH, Croix Chapeau, France in July 
1962.  The Veteran also submitted the statements of his 
mother and sister.  The Veteran's mother reported that the 
Veteran wrote a letter to her shortly after the incident 
telling her about the beating in the barracks.  She wrote 
that the Veteran said "it may have been a sergeant came into 
his area and started kicking him and beating him as he slept 
in his bunk.  I believe the other men in the barracks pulled 
him off my son."  The Veteran's sister also submitted a 
letter stating that she "remembered the time you were 
beaten.  I remember mom writing to your unit, asking the 
commanding officer what happened to you.  He did return her 
letter stating that he was sorry for the incident and would 
make sure that the parties responsible for the attack would 
be punished.  Knowing that this man had a family, you said 
you didn't want his record marred.  He did not deserve that 
from you and they should have pursued it further."

In order to determine whether the Veteran has PTSD and, if 
so, whether the PTSD is related to a verified in-service 
stressor, the Veteran was afforded a VA examination dated in 
April 2006.  The examiner indicated that the Veteran's claims 
file had been reviewed in connection with the examination and 
report.  The Veteran reported that in November 1961, he was 
stationed in San Antonio, Texas, for about 6 weeks receiving 
training as a medical technician.  He reported that one night 
while he was sleeping peacefully in his bunk, he was suddenly 
attacked by a man from the south who said that he hated 
Yankees.  The Veteran was raised in Philadelphia.  The 
Veteran reported that he was choked and was severely beaten.  
He indicated that his head on the left side was swollen and 
that his nose was bloodied, but that he saw fit not to report 
this because he was going to KP the next day.  The Veteran 
stated that his mother wrote to the Veteran's C.O. about the 
assault and that the C.O. wrote the mother a letter of 
apology.  The Veteran stated that he did not identify his 
assailant, but that the C.O. called together the troops and 
threatened them with jail if they ever committed a similar 
assault.  The examiner then examined the Veteran and 
diagnosed him as having PTSD and assigned a GAF score of 42.  
With respect to whether the diagnosis of PTSD is related to 
an in-service stressor, the examiner stated that "it is my 
opinion that this man suffers from PTSD as least as likely as 
not caused by and as a result of the assault in the barracks 
described above."  The examiner also stated that "also 
compounding that trauma was the fact that he had to [prepare] 
dead premies for burial, and subsequently went out as a medic 
going to accidents and other [sites]."

Based on the foregoing, the Board weighs the benefit of the 
doubt in the Veteran's favor and finds that the Veteran's 
noncombat stressor, specifically with respect to the beating 
incident, has been verified.  Specifically, the Veteran's 
mother and sister both remember the Veteran reporting the 
beating incident in service at or near the time that the 
event occurred.  The Veteran's mother reported getting a 
contemporaneous letter regarding the event, and the Veteran's 
sister reported further that the Veteran's mother wrote a 
letter to the Veteran's commanding officer and received a 
response.  In addition, in personal assault cases, the 
examiner's opinion also can serve to corroborate the 
occurrence of the claimed event, and there is no opinion 
against the claim.  See 38 C.F.R. § 3.304(f)(4) (2009).

Accordingly, the Board concludes the evidence is in favor of 
finding that service connection is warranted for PTSD.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, and has found that there is such a state of equipoise 
of positive and negative evidence to find in favor of 
granting the Veteran's claim.


ORDER

The substantive appeal on the issue of entitlement to service 
connection for cognitive deficits is dismissed.

The claim of entitlement to service connection for PTSD is 
reopened.

Service connection for PTSD is granted.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims for service connection for 
leukemia, a low back disability, a knee disability, shoulder 
and neck stiffness, hearing loss, tinnitus, and whether new 
and material evidence has been received to reopen a claim of 
service connection for allergic rhinitis, must be remanded 
for further action.

First, the Board notes that the Veteran was afforded a VA 
examination in connection with his PTSD claim dated in April 
2006.  In this examination, the examiner noted that, 
following a 1989 motor vehicle accident, the Veteran was 
awarded disability benefits from the Social Security 
Administration (SSA) based on mental and physical 
impairments.  Records related to the Veteran's application 
for, or award of, disability benefits from the SSA have not 
been associated with the Veteran's claims file.  Records 
related to such award, should therefore be associated with 
the Veteran's claims file.  38 C.F.R. § 3.159.  See also 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
SSA, VA must make as many requests as are necessary to obtain 
relevant records; VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile).  

Here, the Board notes that VA's duty to assist claimants is 
codified at 38 U.S.C. § 5103A.  VA has a duty to "make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim."  Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010); 38 U.S.C.A. 
§ 5103A(a)(1).  Relevant records for the purpose of § 5103A 
are those records that relate to the injury for which the 
claimant is seeking benefits and have a reasonable 
possibility of helping to substantiate the Veteran's claim.  
Id.  The legal standard for relevance requires VA to examine 
the information it has related to medical records and if 
there exists a reasonable possibility that the records could 
help the Veteran substantiate his claim for benefits, the 
duty to assist requires VA to obtain the records.  Id.

Next, the Veteran testified before the Board that, during his 
military service in France, he worked and slept in close 
proximity (right next door) to the x-ray machines and related 
equipment used at the facility.  The Veteran reported that he 
was thus exposed to radiation for over a year.  The Veteran 
indicated that he had diarrhea and elevated white count, 
among other symptoms, in service.  He indicated that he did 
not go to sick call due to his symptoms because they ran the 
sick hall.  He reported that he just treated himself with KO 
Pectate and tetracycline.  

The Veteran has subsequently been diagnosed with leukemia.  
Leukemia is a disease listed under 38 C.F.R. § 3.311 (b)(2) 
as a radiogenic disease, and is also among the types of 
diseases listed at 38 C.F.R. § 3.309(d)(2) subject to 
presumptive service connection in radiation-exposed Veterans.  
In addition, any exposure to ionizing radiation higher than 
zero triggers a referral to the Under Secretary.  Wandel v. 
West, 11 Vet. App. 200, 205 (1998); Hilkert v. West, 12 Vet. 
App. 145 (1999).  Specifically, if a Veteran has one of the 
listed radiogenic diseases, VA must obtain dose information 
and, if there is no claim based on participation in 
atmospheric nuclear testing, forward such information to the 
Under Secretary for Health for a radiation dose estimate.  
See 38 C.F.R. § 3.311(a).  If the dose estimate is more than 
zero, VA must refer the claims file to the Under Secretary 
for Benefits for review as to whether sound scientific 
medical evidence supports the conclusion that it is at least 
as likely as not that the Veteran's disease resulted from 
radiation exposure during service.  See 38 C.F.R. § 3.311(c).  
The Board finds that such development is necessary in this 
case.   

The Board further notes that as a result of the Veteran's 
occupation in service of paramedic, his statements relating 
to exposure to radiation equipment are entitled to more 
weight than that of an ordinary lay person, and that as a 
result, if a dose estimate of more than zero is not provided, 
the Veteran should still be provided with an examination and 
opinion as to whether it is at least as likely as not that 
his current leukemia is related to his exposure to x-ray 
equipment during service.  

Next, the Board notes that the Veteran testified that he has 
received treatment for his conditions at the Long Beach VA 
Medical Center and was hospitalized for approximately three 
weeks at the Wilkesboro VA Medical Center in 2004 in 
connection with his leukemia.  The Board also notes that the 
records of the Veteran's treatment at the Phoenix VA Medical 
Center have not been updated since June 2005.  Upon remand, 
these records should be associated with the Veteran's claims 
file.  In this regard, the Board notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered to be constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Lewinski, 2 Vet. App. 611, 613 (1992 VA must obtain 
outstanding VA and private records.  See 38 U.S.C.A. § 5103A 
(b-c); 38 C.F.R. § 3.159(c).  

In addition, the Board notes that the Veteran testified 
before the Board that he injured his knee in service falling 
in a rain storm.  He reported that he slipped on a step and 
thought he broke his leg.  The Veteran reported that he has 
been subsequently diagnosed with nerve damage to the left 
knee area.  The Veteran also reported that he was kicked in 
the back, shoulder, and neck in the November 1961 beating in 
service and has current conditions as a result of this.  And 
the Veteran indicated that he has hearing conditions as a 
result of being exposed to traumatic noise in service from 
bombs exploded during training and as a result of being 
kicked in the head.  

After associating the foregoing records with the Veteran's 
claims file, as a result of the Veteran's ability to 
competently testify with respect to bodily injuries and his 
hearing loss and tinnitus, in addition to his background as a 
paramedic, the Board finds that the Veteran should also be 
afforded appropriate VA examinations with respect to his 
claims for service connection for a low back disability, knee 
disability, shoulder and neck stiffness, bilateral hearing 
loss, and tinnitus.  

Finally, the Board notes that in the case of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Court held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In addition, specific to 
requests to reopen a previously denied claim, the Veteran 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim of service connection for allergic 
rhinitis, but he was not provided notice under Kent 
regarding new and material evidence to reopen the claim.  
Upon remand therefore, the Veteran should be given proper 
notice with respect to the claim under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include evidence that informs 
the Veteran that a disability rating and an effective date 
for the award of benefits will be assigned if a claim is 
granted, and an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein with 
respect to the claims on remand, to 
include of both the reopening criteria and 
the criteria for establishing the 
underlying claim for allergic rhinitis.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The letter should also specifically inform 
the Veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
his behalf, and should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims 
file, that have treated him since service 
for his claimed disabilities since 
service.  This should specifically 
include records of the Veteran's 
treatment at the Long Beach, CA, and 
Wilkesboro, PA, VA Medical Centers dated 
since service, and records of the 
Veteran's treatment at the Tucson VA 
Medical Center dated since June 2005.

The aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  
The Veteran may submit medical records 
directly to VA.  

3.  The RO should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, and copies of 
the medical records that served as the 
basis for any such decision(s).  All 
efforts to fulfill this development 
must be documented in the claims file.  
If the search for any such records 
yields negative results, that fact 
should be clearly noted, with the RO 
either documenting for the file that 
such records do not exist or that 
further efforts to obtain them would be 
futile, and then informing the Veteran 
in writing.

4.  The RO should forward all records 
containing information pertinent to the 
Veteran's radiation dose, to specifically 
include DD Form 1141, his service 
treatment records, and any other records 
which may contain information pertaining 
to the Veteran's radiation dose in 
service, to the Under Secretary for Health 
for preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.  If the dose estimate is 
above zero, the claims file should be 
referred to the Under Secretary for 
Benefits for an advisory opinion regarding 
whether the Veteran's leukemia is related 
to exposure to ionizing radiation 
consistent with the requirements of 38 
C.F.R. § 3.311. 

5.  After associating the foregoing 
records with the Veteran's claims file, 
and regardless of whether there is a 
radiation dose estimate greater than 
zero, the RO should arrange for 
appropriate VA examinations for the 
purpose of determining whether the 
Veteran has a any back disorder, knee 
disorder, disability manifested by 
shoulder and neck stiffness, bilateral 
hearing loss, tinnitus, or leukemia had 
their onset in service or within one 
year of service.  The claims file must 
be made available to and reviewed by 
the examiners in conjunction with the 
examinations.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished. Based on his/her review 
of the case, the examiners are 
specifically requested to offer an 
opinion as to: 

(a)  Does the Veteran have a low back 
disability, a knee disability, a 
disability manifested by shoulder and 
neck stiffness, hearing loss, 
tinnitus, and leukemia?  If so, state 
the diagnosis or diagnoses. 

(b)  If the examiner finds that the 
Veteran has one or more of the claimed 
disabilities, did such disorder have 
its onset during active duty or within 
one year of active duty?  In this 
regard, the examiner is asked to 
comment on the Veteran's service and 
post-service treatment records, and 
the Veteran's testimony before the 
Board.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

6.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the 
examiner if all questions posed are not 
answered.  

7.  After completing all indicated 
development, the RO should review the 
claims in light of all the evidence of 
record.  If any determination remains 
adverse, the Veteran must be furnished 
with a Supplemental Statement of the Case 
and be given an opportunity to submit 
written or other argument in response 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


